UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7740



CHARLES J. SPIGNER,

                                              Petitioner - Appellant,

          versus


GERALDO MALDONADO,

                                               Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-03-2769)


Submitted:   March 11, 2004                 Decided:   March 18, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles J. Spigner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles J. Spigner, a federal prisoner, appeals the

district   court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Spigner v. Maldonado, No. CA-03-2769 (D.S.C.

Oct. 21, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -